[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT           FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                      No. 11-10699                          MAY 8, 2012
                                ________________________                     JOHN LEY
                                                                              CLERK
                         D.C. Docket No. 6:08-cv-01024-JA-DAB

CARL ROBERT ALVAREZ,

                                                                          Plaintiff - Appellant,

                                              versus

ATTORNEY GENERAL FOR THE STATE OF FLORIDA,
STATE ATTORNEY FOR THE EIGHTEENTH
JUDICIAL CIRCUIT OF FLORIDA,

                                                                      Defendants - Appellees.

                               ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                         (May 8, 2012)

Before MARCUS, COX and SILER,* Circuit Judges.

MARCUS, Circuit Judge:



       *
         Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting
by designation.
      Carl Robert Alvarez appeals from a district court order dismissing his §

1983 civil rights action against the Attorney General of Florida and the State

Attorney for Florida’s Eighteenth Judicial Circuit. In 1991, Alvarez was

convicted in Florida of first-degree murder, sexual battery, and aggravated child

abuse. He was sentenced to life imprisonment. In state postconviction

proceedings, Alvarez sought to obtain, pursuant to Florida’s postconviction DNA

access procedures, some of the physical evidence collected by the State in order to

conduct DNA testing. The state trial court denied the petition, and Florida’s Fifth

District Court of Appeal affirmed, Alvarez v. State, 951 So. 2d 852 (Fla. 5th Dist.

Ct. App. 2007) (Table).

      In his federal complaint, Alvarez claims that the State prevented him from

gaining access to physical evidence for purposes of DNA testing, in violation of

his procedural due process rights under the Fourteenth Amendment, the Eighth

Amendment’s prohibition against cruel and unusual punishment, his Sixth

Amendment right to confrontation and compulsory process, and his Fourteenth

Amendment right of access to the courts. The district court dismissed all of the

claims for failure to state a claim or for lack of subject-matter jurisdiction.

      After thorough review, we affirm. The Supreme Court has recently made it

abundantly clear that there is no freestanding constitutional right to access

                                           2
evidence for DNA testing, and that the federal courts may only upset a state’s

postconviction DNA access procedures if they are fundamentally inadequate to

vindicate substantive rights. Alvarez has made no showing that Florida’s

postconviction DNA access procedures are unconstitutional on their face. Indeed,

at oral argument, Alvarez’s counsel explicitly abandoned any facial challenge to

the constitutionality of Florida’s access procedures. Alvarez also attacks the state

courts’ application of these procedures to the facts of his case, but the district

court correctly determined that it lacked jurisdiction to entertain the claim under

the Rooker-Feldman doctrine. His remaining claims attempt in various ways to

assert a freestanding constitutional right to obtain evidence for DNA testing; they

are squarely foreclosed by case precedent.

                                           I.

      Because this case was decided on a motion to dismiss, we take the facts

from Alvarez’s complaint and the attached exhibits as true. Grossman v.

Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (per curiam) (“When

considering a motion to dismiss, all facts set forth in the plaintiff’s complaint are

to be accepted as true and the court limits its consideration to the pleadings and

exhibits attached thereto.” (internal quotation marks omitted)).

      These are the essential facts and procedural history. In 1991, Alvarez was

                                           3
convicted in the Eighteenth Judicial Circuit Court for Seminole County, Florida,

of first degree murder, sexual battery, and aggravated child abuse of his stepson,

Joshua Boynton, who was seven years old. On the evening of December 5, 1989,

Alvarez made a 911 phone call reporting that his stepson was unconscious.

Boynton was still unconscious when the paramedics arrived about four minutes

later. Boynton never regained consciousness, however, and was determined to be

brain dead the following day. His life support systems were removed on

December 7, 1989. Boynton had sustained injuries to the left side of his face, left

ear, both eyes, the left side of the head, and the inside parts of his thighs and

buttocks.

      Alvarez claims that no physical evidence linked him to the crime and that

his conviction was based wholly upon his pre-trial statements denying

responsibility for the crimes. In fact, the State’s medical evidence contradicted

Alvarez’s pre-trial statements. Thus, for example, the State’s medical evidence

established that the Boynton’s injuries were not consistent with the victim falling

from a couch -- the explanation initially offered by Alvarez to paramedics. The

medical testimony further provided that the condition of Boynton’s anus was

consistent with it having been penetrated by a blunt object or finger. The

defense’s theory at trial was no longer that Boynton had fallen from a couch, but

                                           4
rather that Boynton’s injuries were inflicted by someone other than Alvarez and

that it was possible that a third party may have injured Boynton while Alvarez was

asleep that night or when Boynton was at a neighbor’s house or with his mother

earlier in the day.

      During the investigation of Alvarez, the State collected the following pieces

of physical evidence: Joshua Boynton’s pajama top on which a small amount of

blood was found; Joshua Boynton’s pajama bottom and jeans; Joshua Boynton’s

sweatshirt; a pair of men’s sweatpants; a men’s white Hard Rock Cafe sweatshirt

and Joshua Boynton’s belt; a vomit-soaked towel; a pair of men’s pajamas; one

towel; a pair of blue jeans; and one pair of sweatpants. Alvarez claims that none

of this physical evidence was submitted for DNA testing at the time of his criminal

trial in 1990, observing that “[s]ophisticated DNA tests were not then generally

available.”

      Alvarez also says that in 1990 the blood found on Boynton’s pajama top

was insufficient to allow for DNA testing, but “DNA testing can now be

performed on even a single cell and even on degraded evidence.” Alvarez

proposes to perform DNA testing on each of the aforementioned pieces of

evidence at his own expense, and thus seeks access for that reason. He also posits

that the physical evidence has been preserved and is in the possession of either the

                                         5
Seminole County Sheriff’s Office or Clerk of Court.

      Following his conviction, Alvarez collaterally filed in state court a “Petition

for Post-Sentencing DNA Testing,” pursuant to Fla. R. Crim. P. 3.853 and Fla.

Stat. § 925.11. Fla. R. Crim. P. 3.853 specifically governs the procedures in

Florida for obtaining postconviction DNA testing. It requires the trial court to

answer three questions when ruling on the access motion:

      (A) Whether it has been shown that physical evidence that may contain
      DNA still exists.

      (B) Whether the results of DNA testing of that physical evidence likely
      would be admissible at trial and whether there exists reliable proof to
      establish that the evidence containing the tested DNA is authentic and
      would be admissible at a future hearing.

      (C) Whether there is a reasonable probability that the movant would
      have been acquitted or would have received a lesser sentence if the
      DNA evidence had been admitted at trial.

Fla. R. Crim. P. 3.853(c)(5). Fla. Stat. § 925.11 also addresses postsentencing

DNA testing and similarly requires the trial court to answer the same three

questions. Fla. Stat. § 925.11(2)(f).

      After several rounds of amendation, Alvarez filed a “Third Amended

Petition for Post-Conviction DNA Testing” in state court, maintaining his

innocence and seeking access to the physical evidence for DNA testing. He

                                         6
claimed this would exonerate him because the resulting tests would establish the

identity of the real perpetrator of these crimes. Alvarez theorized that the victim’s

injuries were sustained as a result of violent conduct, so there would be a

reasonable possibility that bodily fluids would have been left behind on the

physical evidence, including the blood found on the victim’s pajama top.

      The state court conducted a hearing on the petition in June 2006 pursuant to

Florida’s now-decade-old DNA access procedures. Ultimately, the court denied

the third amended petition in a brief order. It found that Alvarez had “failed to

meet the first and third prongs” of the rule’s three-part test. As for the first prong,

the court found that because the injury to the victim was allegedly “caused by

some blunt object, but not a penis,” there was a strong likelihood that no DNA

evidence relating to the victim’s injuries existed on the items in evidence. And as

for the third prong, the court found that Alvarez’s theory of innocence was simply

“I didn’t do it,” and that Alvarez failed to adequately explain how DNA testing

would exonerate him, resulting in an acquittal or lesser sentence. The state trial

court’s order was summarily affirmed per curiam by Florida’s Fifth District Court

of Appeal. Alvarez, 951 So. 2d at 852.

      Alvarez then filed the instant civil rights action in the United States District

Court for the Middle District of Florida pursuant to 42 U.S.C. § 1983. The State

                                           7
moved to dismiss, and after the United States Supreme Court decided District

Attorney’s Office for the Third Judicial District v. Osborne, 129 S. Ct. 2308

(2009), the district court granted the motion and dismissed all of Alvarez’s claims.

      This timely appeal followed.

                                         II.

      We review de novo the grant of a motion to dismiss under Fed. R. Civ. P.

12(b)(6) for failure to state a claim. Thompson v. RelationServe Media, Inc., 610
F.3d 628, 633 (11th Cir. 2010). Like the district court, we are required to accept

the factual allegations in the complaint as true and construe them in the light most

favorable to the plaintiff. Speaker v. U.S. Dep’t of Health & Human Servs. Ctrs.

for Disease Control & Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010). The

district court also based its dismissal in part on the absence of subject-matter

jurisdiction pursuant to Fed. R. Civ. P 12(b)(1); we review that question of law de

novo as well. Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260 (11th Cir.

2009).

      The Supreme Court’s recent decision in Osborne controls the resolution of

many of the issues raised on appeal, so we explicate it at some length. Osborne

involved an Alaska prisoner convicted by an Alaska jury of kidnaping, assault,

and sexual assault. 129 S. Ct. at 2314. Osborne later filed a § 1983 suit in federal

                                          8
district court seeking access to crime scene evidence for DNA testing. Id. at 2315.

Osborne claimed that the Due Process Clause and other constitutional provisions

afforded him a constitutional right to access the DNA evidence. Id. The district

court granted summary judgment in favor of Osborne, and the Ninth Circuit

affirmed, generally finding a due process right to access DNA evidence in

postconviction proceedings analogous to the right to be provided with exculpatory

evidence prior to trial under Brady v. Maryland, 373 U.S. 83 (1963). Osborne,
129 S. Ct. at 2315.

      The Supreme Court reversed, rejecting the attempt to constitutionalize the

issue of postconviction access to DNA evidence. The Court reasoned instead that

the task of “harness[ing] DNA’s power to prove innocence” within the existing

criminal justice framework “belongs primarily to the legislature.” Id. at 2316. Of

course, the legislative procedures for postconviction access to DNA evidence still

must be consonant with the requirements of due process; thus, the Supreme Court

observed that Osborne had “a liberty interest in demonstrating his innocence with

new evidence under state law.” Id. at 2319. But it squarely rejected the Ninth

Circuit’s extension of the Brady right to exculpatory evidence in this context. Id.

at 2319-20. The Court reasoned that “[a] criminal defendant proved guilty after a

fair trial does not have the same liberty interests as a free man,” and that

                                           9
“Osborne’s right to due process is not parallel to a trial right, but rather must be

analyzed in light of the fact that he has already been found guilty at a fair trial, and

has only a limited interest in postconviction relief.” Id. at 2320.

      After again rejecting Brady as the wrong framework, the Supreme Court

posed the operative question this way: “whether consideration of Osborne’s claim

within the framework of the State’s procedures for postconviction relief offends

some principle of justice so rooted in the traditions and conscience of our people

as to be ranked as fundamental, or transgresses any recognized principle of

fundamental fairness in operation.” Id. (internal quotation marks omitted).

Ultimately, the Supreme Court concluded that there was “nothing inadequate

about the procedures Alaska has provided to vindicate its state right to

postconviction relief in general, and nothing inadequate about how those

procedures apply to those who seek access to DNA evidence.” Id.

      The Supreme Court also rejected Osborne’s attempt to defend the Ninth

Circuit’s opinion on substantive due process grounds. The Court flatly held that

“there is no such substantive due process right.” Id. at 2322; see also Skinner v.

Switzer, 131 S. Ct. 1289, 1299 (2011) (“Osborne has rejected substantive due

process as a basis for [DNA testing] claims.”). Noting its general reluctance to

expand the concept of substantive due process, Osborne, 129 S. Ct. at 2322 (citing

                                           10
Collins v. Harker Heights, 503 U.S. 115, 125 (1992)), the Court further observed

that in the context of DNA testing, “[t]here is no long history of such a right, and

the mere novelty of such a claim is reason enough to doubt that substantive due

process sustains it,” id. (internal quotation marks and alteration omitted). Finally,

the Court noted that “[t]he elected governments of the States are actively

confronting the challenges DNA technology poses to our criminal justice systems

and our traditional notions of finality.” Id. The Court reasoned that “[t]o suddenly

constitutionalize this area would short-circuit what looks to be a prompt and

considered legislative response.” Id. The Court concluded that it was “reluctant

to enlist the Federal Judiciary in creating a new constitutional code of rules for

handling DNA.” Id.

      With Osborne in mind, we turn to Alvarez’s claims.

                                          A.

      Alvarez’s first and primary assertion was that Florida’s DNA access

procedures fail to meet the requirements of procedural due process. As briefed,

the claim challenged the constitutionality of Florida’s procedures both facially and

as-applied to his case. At oral argument, however, Alvarez’s counsel expressly

abandoned any challenge to the facial constitutionality of Florida’s procedures,

leaving only an as-applied challenge. Thus, Alvarez now argues only that the

                                          11
Florida courts erroneously applied and interpreted Florida’s concededly

constitutional procedures in deciding his case. The problem with the argument is,

as the district court properly determined, that the district court lacked jurisdiction

over this claim under the Rooker-Feldman doctrine.

       The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co.,

263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983). The doctrine is a jurisdictional rule that precludes the lower

federal courts from reviewing state court judgments. Nicholson v. Shafe, 558 F.3d
1266, 1270 (11th Cir. 2009). This is because “[28 U.S.C.] § 1257,1 as long

interpreted, vests authority to review a state court judgment solely in th[e

Supreme] Court.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

292 (2005). The Supreme Court recently has cautioned that “[t]he Rooker-

Feldman doctrine . . . is confined to cases of the kind from which the doctrine

acquired its name: cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

Id. at 284; see also Lance v. Dennis, 546 U.S. 459, 464 (2006) (per curiam)


       1
          Title 28 U.S.C. § 1257 provides in relevant part that “[f]inal judgments or decrees
rendered by the highest court of a State in which a decision could be had, may be reviewed by the
Supreme Court by writ of certiorari” if they involve an issue of federal law. 28 U.S.C. § 1257(a).

                                               12
(noting the “narrowness” of the Rooker-Feldman rule). We have since explained

that the Rooker-Feldman doctrine operates as a bar to federal court jurisdiction

where the issue before the federal court was “inextricably intertwined” with the

state court judgment so that (1) the success of the federal claim would “effectively

nullify” the state court judgment, or that (2) the federal claim would succeed “only

to the extent that the state court wrongly decided the issues.” Casale v. Tillman,

558 F.3d 1258, 1260 (11th Cir. 2009) (per curiam) (internal quotation marks

omitted).

      Fully aware that Rooker-Feldman is a narrow jurisdictional doctrine, we

nonetheless hold that Alvarez’s challenge to the Florida courts’ resolution of his

petition is squarely within its orbit. Although this Circuit has yet to consider the

applicability of the Rooker-Feldman doctrine in the context of a § 1983 suit

challenging a state’s failure to produce evidence for DNA testing, the district court

relied upon decisions from two of our sister circuits, which have held that the

Rooker-Feldman doctrine bars challenges nearly identical to the one raised here.

See McKithen v. Brown, 626 F.3d 143, 154-55 (2d Cir. 2010) (holding that the

Rooker-Feldman doctrine barred the claim that “the state court incorrectly and

unconstitutionally interpreted the [New York DNA] statute by not assuming

exculpatory results,” and noting that “[t]he proper vehicle for McKithen to

                                          13
challenge the state court’s interpretation of [the statute] was an appeal to the New

York Appellate Division”); In re Smith, 349 F. App’x 12, 15 (6th Cir. 2009)

(“[B]y complaining that the [Michigan] state trial court wrongfully denied him the

DNA evidence because rejection of his petition was improper -- but not

complaining that the statute itself is flawed -- Smith is ‘complaining of an injury

caused by the state-court judgment and seeking review and rejection of that

judgment,’ which is clearly barred by Rooker-Feldman.” (quoting Exxon Mobil,
544 U.S. at 291)).

      Alvarez similarly seeks review and rejection of the state court judgment in

this case. See Exxon Mobil, 544 U.S. at 291. His as-applied procedural due

process claim plainly and broadly attacks the state court’s application of Florida’s

DNA access procedures to the facts of his case; notably, it does not challenge the

constitutionality of those underlying procedures. Alvarez claims that in denying

his petition for DNA testing, “the State court arbitrarily ignored material facts

showing a ‘reasonable probability’ that Mr. Alvarez would have been acquitted,”

and that the state court made erroneous findings of fact concerning his petition.

      Alvarez’s claim is thus unlike the claim before the Supreme Court in

Skinner v. Switzer, 131 S. Ct. 1289 (2011), where the Court held that the Rooker-

Feldman doctrine did not bar a claim that Texas’s DNA access statute, as

                                          14
authoritatively construed by the Texas courts, was unconstitutional. Id. at 1297-

98. On this point, Skinner stands for the unremarkable proposition that the

existence of a state court judgment interpreting or relying upon a statute does not

bar a federal court from entertaining an independent challenge to the

constitutionality of that statute. Id. at 1298 (“[A] state-court decision is not

reviewable by lower federal courts, but a statute or rule governing the decision

may be challenged in a federal action. Skinner’s federal case falls within the latter

category.”). Again, Alvarez has abandoned any such broad challenge to the

constitutionality of Florida’s DNA access procedures in this case, and our holding

that the Rooker-Feldman doctrine bars his procedural due process attack on the

state court judgment is wholly consonant with the Supreme Court’s reasoning in

Skinner.

      Alvarez’s as-applied procedural due process challenge boils down to a claim

that the state court judgment itself caused him constitutional injury by arbitrarily

denying him access to the physical evidence he seeks under Florida’s concededly

constitutional procedures. It is abundantly clear that success on this claim would

“effectively nullify” the state court’s judgment and that the claim would succeed

“only to the extent that the state court wrongly decided the issues.” Casale, 558
F.3d at 1260 (internal quotation marks omitted). Simply put, Alvarez’s claim

                                          15
meets all of the criteria for application of the Rooker-Feldman doctrine as they

have been recently articulated by the Supreme Court in Exxon Mobil: undeniably,

it is part of a “case brought by [a] state-court loser[]”; unambiguously, it

“complain[s] of injuries caused by [the] state-court judgment[],” namely the

arbitrary and erroneous application of Florida’s DNA access procedures; clearly,

the state court judgment was “rendered before the district court proceedings

commenced”; and, finally, Alvarez’s claim “invit[es] district court review and

rejection” of the state court judgment. 544 U.S. at 284; see also Brown v. R.J.

Reynolds Tobacco Co., 611 F.3d 1324, 1330 (11th Cir. 2010) (“The [Rooker-

Feldman] doctrine bars the losing party in state court ‘from seeking what in

substance would be appellate review of the state judgment in a United States

district court, based on the losing party’s claim that the state judgment itself

violates the loser’s federal rights.’” (emphasis added) (quoting Johnson v. De

Grandy, 512 U.S. 997, 1005-06 (1994))).

         The district court did not err in determining that, to the extent Alvarez has

alleged a violation of procedural due process because of the way the Florida state

courts applied Florida’s DNA access procedures to the facts of his case, Rooker-

Feldman barred the court from exercising subject-matter jurisdiction over the

claim.

                                            16
                                          B.

      Alvarez’s second argument is styled as an actual innocence claim based on

the Due Process Clause. Alvarez says that the State’s “refusal to allow the release

of biological evidence for DNA testing . . . deprived him of the opportunity to

make a conclusive showing that he is innocent of the crimes for which he is

currently incarcerated although he is, in fact, innocent.” He relies on Herrera v.

Collins, 506 U.S. 390 (1993), where the Supreme Court “assume[d], for the sake

of argument . . . that in a capital case a truly persuasive demonstration of ‘actual

innocence’ made after trial would render the execution of a defendant

unconstitutional, and warrant federal habeas relief if there were no state avenue

open to process such a claim,” id. at 417 (emphasis added).

      To the extent Alvarez has thereby raised a substantive due process right to

obtain biological evidence for DNA testing, in order “to make a conclusive

showing that he is innocent,” the claim is without merit, because the Supreme

Court in Osborne unambiguously concluded that there is no substantive due

process postconviction right to obtain evidence for DNA testing purposes. 129 S.

Ct. at 2322-23.

      Moreover, as the Supreme Court noted in Osborne in reference to the

petitioner’s “oblique[]” reliance “on an asserted federal constitutional right to be

                                          17
released upon proof of ‘actual innocence,’” 129 S. Ct. at 2321, this kind of claim

“would be brought in habeas,” id. at 2322. In Osborne, the Court assumed without

deciding that such a constitutional right exists, “because even if so there [was] no

due process problem” under federal habeas and discovery procedures. Id. at 2321-

22 (citing 28 U.S.C. § 2254 Rule 6; Bracy v. Gramley, 520 U.S. 899, 908-09

(1997)). But Alvarez, like Osborne, has not sought habeas relief based on a

freestanding actual innocence claim, nor has he shown (or, for that matter, even

argued) that the available discovery in a habeas proceeding is facially inadequate

or that it somehow would be arbitrarily denied to him. See id.

      Further, in this Circuit we have already ruled that Osborne foreclosed

Herrera-based actual innocence claims of the sort made here. See Cunningham v.

Dist. Attorney’s Office, 592 F.3d 1237, 1255 (11th Cir. 2010) (“After the Court

issued its decision [in Osborne], we asked the parties for supplemental briefing to

address Osborne’s impact on this appeal. In response, Cunningham conceded that

his Brady, substantive due process, Herrera-based actual innocence, and

clemency-related claims did not survive the Osborne decision. We agree with

those concessions.” (emphases added)); id. at 1272 (“[T]he Supreme Court has

made clear that Herrera is not a basis for obtaining DNA testing in a § 1983 action

. . . .”). Nor, finally, is Cunningham distinguishable from this case. On the

                                         18
contrary, the circumstances confronted by the panel in Cunningham were nearly

identical to those we face here. Cunningham similarly involved a prisoner serving

a life sentence seeking access to biological evidence for DNA testing under § 1983

in the “hope[] that the results will show that he is innocent.” Id. at 1241 (emphasis

added).

                                         C.

      Alvarez also makes two cursory, one-paragraph arguments that seek to

constitutionalize a right to access evidence for DNA testing under the Eighth and

Sixth Amendments. Thus, Alvarez claims that it is cruel and unusual punishment

to subject him to a sentence of life imprisonment if there is evidence that might

exonerate him. Alvarez also claims that he is entitled to access the evidence for

DNA testing under the Sixth Amendment because he “has a right to the

government’s assistance in securing favorable witnesses at trial and to put forward

evidence that might influence the determination of guilt or innocence.”

      These claims likewise are without merit under Osborne. One of the main

reasons underlying the decision in Osborne is that it should be primarily up to the

state and federal legislatures to fashion procedures that balance the powerful

exonerating potential of DNA evidence with the need for maintaining the existing

criminal justice framework and the finality of convictions and sentences. See

                                         19
Osborne, 129 S. Ct. at 2316-17, 2322-23. For us to sweep aside Florida’s

established procedures and constitutionalize a right to access evidence for DNA

testing under the Sixth or Eighth Amendments would squarely conflict with the

Supreme Court’s explicit rejection of an invitation “[t]o suddenly constitutionalize

this area.” Id. at 2322; see also id. (“We are reluctant to enlist the Federal

Judiciary in creating a new constitutional code of rules for handling DNA.”). We

can discern no conceivable basis in this case, nor has Alvarez provided us with

one, for attempting an end-run around the Osborne holding under the cloak of the

Sixth or Eighth Amendments.

                                          D.

      Finally, Alvarez argues that the State, by denying him access to the physical

evidence, has effectively deprived him of the opportunity to litigate his claim, in

violation of the Due Process and Equal Protection Clauses of the Fifth and

Fourteenth Amendments. This claim is also foreclosed by Supreme Court and

Circuit precedent. “‘It is now established beyond a doubt that prisoners have a

constitutional right of access to the courts’ under the Due Process Clause.”

Cunningham, 592 F.3d at 1271 (quoting Bounds v. Smith, 430 U.S. 817, 821

(1977)). But in order to establish a violation of that right, “a prisoner must show

an actual injury.” Id. (citing Lewis v. Casey, 518 U.S. 343, 349 (1996)). This

                                          20
requirement “derives ultimately from the doctrine of standing,” Casey, 518 U.S. at

349, and “reflects the fact that the very point of recognizing any access claim is to

provide some effective vindication for a separate and distinct right to seek judicial

relief for some wrong,” Cunningham, 592 F.3d at 1271 (internal quotation marks

omitted). Accordingly, “a litigant asserting an access claim must also prove that

he has a colorable underlying claim for which he seeks relief.” Barbour v. Haley,

471 F.3d 1222, 1226 (11th Cir. 2006).

      Alvarez has pointed us to no underlying cause of action that he was

prevented from lodging in a court of law. Alvarez can hardly claim that he was

denied the opportunity to present a substantive due process claim, a Sixth

Amendment claim, or an Eighth Amendment claim to a court when he has no such

colorable claims in the first place. Barbour, 471 F.3d at 1226; cf. Cunningham,
592 F.3d at 1272 (“Because we have concluded that Alabama’s mechanism for

postconviction relief is consistent with due process under Osborne’s fundamental

fairness standard, it follows that it does not improperly interfere with

Cunningham’s right of access to the courts.”). Thus, he has failed to establish in

support of his access to courts claim the necessary prerequisite of an “actual




                                          21
injury.” Cunningham, 592 F.3d at 1271.2

       2
          Again, Alvarez has abandoned as a direct claim any procedural due process challenge to
the facial constitutionality of Florida’s DNA access procedures. But to the extent his alternative
claim that he was denied access to the courts turns on an underlying cause of action alleging that
Florida’s procedures fail to meet the requirements of procedural due process, we are still hard-
pressed to find that Alvarez has established an actual injury. Florida’s procedures are in many
ways more favorable to a petitioner seeking DNA access than the Alaska or federal statutes, see
generally Alaska Stat. § 12.72.010 et seq.; 18 U.S.C. § 3600 -- both of which the Supreme Court
endorsed in Osborne. Osborne, 129 S. Ct. at 2316-17 (noting that “the federal statute is a model
for how States ought to handle the issue” of postconviction DNA testing); id. at 2320 (holding
that there was “nothing inadequate about the procedures Alaska has provided to vindicate its
state right to postconviction relief in general, and nothing inadequate about how those procedures
apply to those who seek access to DNA evidence”); see also Cunningham, 592 F.3d at 1263
(“Osborne . . . invites . . . a comparative approach, describing key elements of Alaska’s process
as both ‘similar’ to other state and federal statutes and also ‘not inconsistent’ with fundamental
fairness.”).

        Thus, for example, unlike the Alaska and federal statutes at issue in Osborne, Florida’s
procedures explicitly provide for the possibility of a hearing on a motion to obtain DNA testing.
Fla. R. Crim. P. 3.853(c)(3) (“Upon receipt of the response of the prosecuting authority, the court
shall review the response and enter an order on the merits of the motion or set the motion for
hearing.”). Also unlike the Alaska and federal statutes, Florida explicitly provides for the right
to appeal an adverse decision on the motion, Fla. R. Crim. P. 3.853(f), as well as the possibility
of a rehearing in the trial court, Fla. R. Crim. P. 3.853(e). In addition, unlike the federal statute,
Rule 3.853 does not require that the applicant’s identity be a disputed issue at trial, allowing
instead for the additional possibility that the DNA evidence will only mitigate his sentence. Rule
3.853 requires that the motion contain either “a statement that identification of the movant is a
genuinely disputed issue in the case and why it is an issue or an explanation of how the DNA
evidence would either exonerate the defendant or mitigate the sentence that the movant
received.” Fla. R. Crim. P. 3.853(b)(4) (emphases added). The federal statute, however, is not
phrased in the disjunctive but rather definitively requires the court to find that, “[i]f the applicant
was convicted following a trial, the identity of the perpetrator was at issue in the trial.” 18
U.S.C. § 3600(a)(7). Also unlike the federal statute, Rule 3.853 sets a definitive limit on the time
period within which the government must respond to a motion seeking postconviction DNA
testing. Rule 3.853 provides that, if the court finds the motion to be facially sufficient, “the
prosecuting authority shall be ordered to respond to the motion within 30 days or such other time
as may be ordered by the court.” Fla. R. Crim. P. 3.853(c)(2). The federal statute, on the other
hand, more vaguely provides that, upon receipt of the applicant’s motion, the court shall “allow
the Government a reasonable time period to respond to the motion.” 18 U.S.C. § 3600(b)(1)(B).
Finally, unlike the federal statute, Rule 3.853 places no time limit on when a motion for
postconviction DNA testing can be filed. Specifically, Rule 3.853 provides that “[t]he motion
for postconviction DNA testing may be filed or considered at any time following the date that the

                                                  22
       Moreover, the State’s “out-of-court refusal to release evidence for DNA

testing in no way prevent[ed Alvarez] from asking a state court to order release of

that evidence.” Id. at 1272. Indeed, that is precisely what Alvarez did in this case

-- he sought release of the evidence from the state court, and the state court denied

his request. Under these circumstances, Alvarez cannot raise a colorable claim

that he was deprived of access to the courts by the State’s actions; the district court

properly dismissed this claim too.


judgment and sentence in the case becomes final.” Fla. R. Crim. P. 3.853(d) (emphasis added).
The federal statute, on the other hand, does not set a firm deadline but requires that the motion
for postconviction DNA testing be made in a “timely fashion.” 18 U.S.C. § 3600(a)(10).

        In other respects, Florida’s procedures mirror the federal statute in the protections
afforded applicants. Both provide, for example, that the government must bear the costs of DNA
testing if the applicant is indigent. 18 U.S.C. § 3600(c)(3)(B); Fla. R. Crim. P. 3.853(c)(6).
Similarly, both provide that a court may appoint counsel to represent an indigent applicant. 18
U.S.C. § 3600(b)(3); Fla. R. Crim. P. 3.853(c)(4). And like the federal statute, Rule 3.853 places
limits on who can conduct the actual DNA testing in order to ensure the reliability of the process
and the results. Specifically, Rule 3.853 provides that the DNA testing must be conducted by the
Florida Department of Law Enforcement or its designee. Fla. R. Crim. P. 3.853(c)(7). Upon a
showing of good cause, however, the court may order that the testing be done by another certified
laboratory or agency, if requested by a movant who can bear the cost of such testing. Id. The
federal statute similarly provides that the DNA testing must be carried out by the Federal Bureau
of Investigation. 18 U.S.C. § 3600(c)(1). If, however, “the court makes all the necessary orders
to ensure the integrity of the specific evidence and the reliability of the testing process and test
results,” “the court may order DNA testing by another qualified laboratory.” Id. § 3600(c)(2).

        In short, inasmuch as Florida’s postconviction DNA access procedures either mirror or
are more applicant-friendly than the Alaska and federal statutes endorsed in Osborne, Florida’s
postconviction DNA access procedures plainly do not offend any principle of justice so rooted in
the traditions and conscience of our people as to be ranked as fundamental, nor do they transgress
any recognized principle of fundamental fairness in operation. See Osborne, 129 S. Ct. at 2320;
cf. Cunningham, 592 F.3d at 1263 (“Alabama’s procedures pass [constitutional] muster if they
compare favorably with Alaska’s.”).

                                                23
AFFIRMED.




            24